Lane (dissenting).
Plaintiffs brought this action to recover damage for personal injuries allegedly sustained by the infant Susan Grzesiak. The infant plaintiff was injured when her clothing caught fire while she was using a toaster oven. This action was commenced in New York County. The third-party defendant Collins & Aikman, Inc., moved at Special Term in New York County to change the venue of this action from New York County to Suffolk County. Other defendants joined in this motion. Special Term granted the relief requested on the ground that this is a transitory action whose venue is determined by the county where the cause of action arose. I would affirm the order of Special Term. The general rule is that a transitory action should be tried in the county in which the cause of action arose (Slavin v Whispell, 5 AD2d 296). In the case at bar, the accident giving rise to the action occurred in Suffolk, the toaster appliance and the clothing involved were purchased in Suffolk, and the key witnesses with knowledge of the facts and surrounding circumstances are located in or near Suffolk County. Since the county in which the cause of action arose is also the county in which the majority of nonparty witnesses reside, Special Term providently exercised its discretion by directing a change of venue from New *731York County to Suffolk County (Blackfriars Realty Corp. v Ettlinger, 56 AD2d 826; Chung v Kivell, 57 AD2d 790; Seabrook v Good Samaritan Hosp., 58 AD2d 538). The majority memorandum asserts that an important factor and "cogent reason” for denying this motion is the delay of the defendants in making this motion. The issue of delay as a bar to the granting of this motion was not raised by the plaintiff at Special Term. Since this theory is raised for the first time on this appeal, we should not entertain it (Raplee v Arnot, 69 NY 616; Flagg v Nichols, 307 NY 96, 99; Slater v Gallman, 38 NY2d 1, 4). Accordingly, the order of the Supreme Court, New York County, entered September 29, 1978, granting defendants’ motion to change venue to New York County, should be affirmed.